Citation Nr: 0310772	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

The veteran seeks service connection for hypertension.  In 
January 1999, with his application for benefits, the veteran 
identified two private physicians from whom he had received 
treatment for hypertension.  He provided medical releases for 
records of treatment from these physicians.  As these records 
are relevant insofar as they show whether the veteran has a 
current diagnosis of hypertension (there is no medical 
diagnosis of hypertension shown in the claims file) and may 
describe his history of treatment for hypertension, these 
records should be obtained.

In August 1999, the veteran wrote that he was treated at the 
military hospital in San  Pedro, California, for high blood 
pressure in 1946.  Although in other correspondence he 
identified the San Pedro, California, military hospital as 
the place at which his service discharge examination took 
place, it is not entirely clear from the context of the 
August 1999 letter whether the veteran is asserting 
additional treatment for hypertension at the San Pedro 
hospital in 1946, either during service or within one year 
after his April 1946 discharge from service.  As a showing of 
in-service hospital treatment for hypertension, or hospital 
treatment within one year of discharge, would be evidence in 
support of the veteran's claim, this matter warrants further 
clarification.
 
The only action available to the Board at this time to search 
for or obtain additional medical records is to remand the 
case to the RO for further development.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1, 2003).  
Accordingly, the case is remanded to the RO for the 
following:
 
1.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  

In so doing, the RO should specifically 
request the veteran to clarify whether 
his only claimed treatment for 
hypertension at a military hospital in 
San Pedro, California, was that 
associated with his service discharge 
examination, or whether he is also 
claiming further in-service or post-
service treatment for hypertension in 
1946 at the San Pedro military hospital.

Among the records sought must be the 
records of Dr. Horst Mehner and Dr. 
William Brady, for whom dates of 
treatment, medical releases, and full 
names and addresses were provided with 
the veteran's January 1999 application 
for benefits.  See VA Form 21-4142s in 
claims file.

Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
if additional evidence is obtained 
pursuant to this remand. 

If the benefit sought on appeal is granted, the veteran and 
his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



